UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7278



MICHAEL SEWELL SMITH,

                                              Plaintiff - Appellant,

          versus


RUFUS R. FLEMING, Warden; CAPTAIN BENNETT;
CAPTAIN WHITLOW; M. HICKS; G. WADE; M. L.
HILL; SERGEANT WHITEHEAD; SERGEANT FERGUSON;
SERGEANT MOORE; C/O GOIN; C/O HUDSON; VIRGINIA
DEPARTMENT OF CORRECTIONS,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-843-2)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Sewell Smith, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion granting summary judgment and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Smith v. Fleming, No. CA-95-843-2 (E.D. Va. Aug. 8,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2